internal_revenue_service number release date index number ----------------------- -------------------------- ------------------------------- ------------------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-132682-07 date date legend distributing distributing controlled llc controlled controlled sub sub ------------ ------------------------------- ----------------------- --------------------------- ------------------------------- ----------------------- --------------------------------------------- ------------------------------------------------ ------------- -------------------------------------------- ------------------------------- ---------------------------- ------------------------------------------ ------------------------------- ----------------------- ----------------------------------------------------- -------------------------------- ----------------------- ------------------------------------------------- plr-132682-07 sub sub sub sub sub partnership holding sec_1 holding sec_2 ----------------------------- ----------------------- ----------------------------- ------------------------------- ----------------------- ---------------------------------------- -------------------------- ----------------------- ------------------------------------- ------------------------------- ----------------------- ------------------------------------------ ------------------------------- ----------------------- ------------------------------------------------------------ -------------------------- ----------------------- ---------------------------------------------------- ------------------------------------------------ ----------------------- ---------------------------------- ------------------------------- ----------------------- ---------------------- -------------------------------------------- ----------------------- ------------------------------------- business a business b business c asset x ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- -------------------------------------------------- ------------------------------------------- -- ---- ------------- ------------- -------------- -------------------- -------------------- ------------------------------------ -------------------------------------------------------------------------------- plr-132682-07 asset y ----------------------------------------------------------------------------------------------------------------- asset z a b c d e f g dear --------------- income_tax consequences of a series of proposed and partially completed transactions the information submitted in that request and in later correspondence is summarized below submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether internal distribution external distribution internal distribution and external distribution each defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of earnings_and_profits of any distributing or controlled_corporation or both see sec_355 of the internal_revenue_code_of_1986 as amended the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in any distributing or controlled_corporation see sec_355 and sec_1_355-7 this letter responds to your date request for rulings on certain federal the rulings contained in this letter are based on facts and representations summary of facts distributing is the common parent of an affiliated_group_of_corporations that files plr-132682-07 a consolidated federal_income_tax return the distributing group distributing wholly owns distributing and sub distributing directly operates business a distributing wholly owns sub controlled and all of the interests in controlled llc an entity disregarded as separate from its owner for u s federal_income_tax purposes under sec_301_7701-3 a disregarded_entity distributing operates business b through controlled llc and the numerous subsidiaries and partnerships through which controlled llc engages in business b controlled llc wholly owns sub and owns all of the common interests in partnership which for state law purposes is a limited_liability_company sub owns all of the preferred interests in partnership controlled is a holding_company for the business c operations of the distributing group controlled wholly owns holding sec_1 sub and sub controlled owns all the common_stock of sub and distributing owns all the preferred_stock of sub holding sec_1 wholly owns holding sec_2 sub wholly owns sub through distributing business b through sub and business c through controlled each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing 2’s management has determined that the separation of business b and the separation of business c from the distributing group will serve a number of corporate business purposes including alleviating certain fit and focus problems which prevent the optimal development of each of the respective businesses financial information submitted by distributing indicates that business a proposed transaction for what has been represented to be valid business purposes the following steps controlled llc will contribute its membership interests in partnership to i have been proposed or partially completed the proposed transaction sub causing partnership to become a disregarded_entity and partnership will subsequently merge into sub under state law intended to qualify as a liquidation under sec_332 and sec_337 controlled llc iii distributing will contribute asset x subject_to certain liabilities to sub will merge under state law into distributing in a transaction ii v vi sub will sell a certain wholly owned ventures and other_property to sub viii controlled llc will convert from a limited_liability_company to a sub will obtain a line of credit from a third-party lender of approximately vii distributing will contribute all of the stock of sub to distributing ix distributing will form a new limited_liability_company new llc which iv controlled llc will contribute the property received in step iii above to plr-132682-07 sub together with step i contribution for cash and b the stock of sub to distributing for cash dollar_figurea sub will borrow on this line of credit to repay approximately dollar_figureb of existing intercompany indebtedness owed to distributing if sub owes more than the amount repaid distributing will contribute such excess_amount to the capital of sub contribution corporation under state law the conversion will be treated as a disregarded_entity in new llc c up to a undivided_interest in asset z and d other_property associated with business b to controlled contribution sub internal distribution shareholders external distribution intended to qualify as a complete_liquidation under sec_332 and sec_337 interest in asset z and c other_property associated with business c to controlled contribution xiii distributing will distribute all of the stock of controlled to distributing xi distributing will contribute a certain land b the membership interests xiv distributing will distribute all of the stock of controlled pro_rata to its xv sub will merge under state law into controlled in a transaction controlled in turn will contribute the property received in step xi to xvi distributing will contribute a cash of up to dollar_figurec b up to a undivided distributing will contribute asset y to new llc xii x xx in connection with the proposed transaction distributing controlled and xix distributing will contribute its preferred_stock in sub to controlled xviii distributing will distribute all of the stock of controlled to distributing plr-132682-07 xvii of the property received in step xvi controlled will contribute a portion of the cash and the undivided_interest in asset z to holding sec_1 a portion of the cash to sub and a portion of the cash to sub holding sec_1 will in turn contribute the undivided_interest in asset z and the cash it receives to holding sec_2 internal distribution and together with internal distribution the internal distributions contribution distributing will distribute all of the stock of controlled pro_rata to its shareholders external distribution and together with external distribution the external distributions controlled will indemnify each other with respect to certain securities law tax employment and other matters the separation indemnification arrangements in addition under certain pre-existing agreements distributing utilizes its line of credit with a third-party bank to have letters of credit issued with respect to business b distributing also provides guarantees on surety bonds issued by third-party insurance_companies with respect to business b fiscal assurances the governmental jurisdictions that require these letters of credit and surety bonds may not allow them to be replaced by controlled 1’s letters of credit and guarantees on surety bonds prior to external distribution accordingly for up to one year after the external distributions distributing may continue to provide letters of credit and guarantees related to business b the total amount of surety bonds presently outstanding is less than dollar_figured and the total letters of credit outstanding is less than dollar_figuree controlled will enter into agreements for transitional services transitional services for a period not expected to exceed f years following the effective time of the spin-offs the transition_period the transitional services may be compensated on a cost_basis during the transition_period but will be compensated on an arm’s length basis if the service period is extended distributing sub and holding sec_2 will also enter into an agreement in which they share costs associated with operating asset z in which they will each hold undivided interests following the external distributions asset z agreement under the terms of the agreement sub and holding sec_2 will pay up to percent of the fixed costs associated with ownership of their respective undivided interests in asset z and will pay a portion of the variable costs of operation based on usage the agreement has a f year term at which time it can be renewed or terminated if any party does not renew the agreement it will be compensated by the remaining owner s or a third-party for the fair value of its interests in asset z in connection with the proposed transaction distributing controlled and plr-132682-07 following the external distributions it is expected that one current director and officer of distributing will serve as a director of both controlled and controlled but will resign as a director and officer of distributing it is also expected that one current director of distributing will continue to serve as a director of distributing and will also serve as one of the g directors of controlled two other current directors of distributing will continue to serve as directors of distributing and will also serve as two of the g directors of controlled no director will serve on all of the boards of distributing controlled and controlled agreements in regard to the separation of business b and business c that include a tax_matters_agreement a separation and distribution agreement and an employee matters agreement in addition distributing controlled and controlled will enter into representations the following representations are made with respect to contribution a1 no stock_or_securities of sub will be issued for services rendered to or for the benefit of sub in connection with contribution and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of distributing for the debt b1 contribution is not the result of the solicitation by a promoter broker or investment house c1 distributing through controlled llc will not retain any rights in the property transferred to sub d1 the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred e1 the adjusted_basis and the fair_market_value of the assets to be transferred by distributing through controlled llc to sub will be equal to or exceed the sum of the liabilities to be assumed by sub within the meaning of sec_357 f1 the liabilities to be assumed by sub within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets to be transferred g1 except for indebtedness incurred in the ordinary course of business including the indebtedness between distributing and sub described in step vi plr-132682-07 there is no indebtedness between distributing and sub and there will be no indebtedness created in favor of distributing as a result of contribution h1 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined i1 there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in contribution j1 except for the conversion taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other dispositions of any of sub 1’s stock received by distributing through controlled llc distributing through controlled llc will be in control of sub within the meaning of sec_368 k1 distributing through controlled llc will be deemed to receive stock in sub approximately equal to the fair_market_value of the property transferred to sub l1 sub will remain in existence and retain and use the property transferred to it in a trade_or_business m1 there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations n1 each of the parties to the transaction will pay its own expenses if any incurred in connection with contribution o1 sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 p1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of distributing q1 sec_269a sub will not be a personal_service_corporation within the meaning of r1 the combined fair_market_value of the assets to be transferred by distributing through controlled llc to sub will equal or exceed the sum of the basis of such assets sec_362 the following representations are made with respect to contribution a2 no stock_or_securities of distributing will be issued for services rendered to or for the benefit of distributing in connection with contribution and no stock or plr-132682-07 securities will be issued for indebtedness of distributing that is not evidenced by a security or for interest on indebtedness of distributing which accrued on or after the beginning of the holding_period of distributing for the debt b2 contribution is not the result of the solicitation by a promoter broker or investment house c2 distributing will not retain any rights in the property transferred to distributing d2 the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred e2 any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and distributing is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred f2 the adjusted_basis and the fair_market_value of the assets to be transferred by distributing to distributing will be equal to or exceed the sum of the liabilities to be assumed by distributing within the meaning of sec_357 g2 the liabilities of distributing to be assumed by distributing within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets to be transferred h2 except for indebtedness incurred in the ordinary course of business there is no indebtedness between distributing and distributing and there will be no indebtedness created in favor of distributing as a result of contribution i2 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined j2 all exchanges in connection with contribution will occur on approximately the same date k2 there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock or indebtedness to be issued in contribution l2 taking into account any issuance of additional shares of distributing stock any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing stock and the sale exchange transfer by gift or other dispositions of any of distributing 1’s stock to be plr-132682-07 received by distributing distributing will be in control of distributing within the meaning of sec_368 m2 distributing will be deemed to receive stock in distributing approximately equal to the fair_market_value of the property transferred to distributing n2 distributing will remain in existence and retain and use the property transferred to it in a trade_or_business o2 there is no plan or intention by distributing to dispose_of the transferred property other than in the normal course of business operations p2 each of the parties to the transaction will pay its own expenses if any incurred in connection with contribution q2 distributing will not be an investment_company within the meaning of sec_351 and sec_1_351-1 r2 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock deemed received in the exchange will not be used to satisfy the indebtedness of distributing sec_2 distributing will not be a personal_service_corporation within the meaning of sec_269a t2 the combined fair_market_value of the assets to be transferred by distributing to distributing will equal or exceed the sum of the basis of such assets sec_362 contribution and internal distribution the following representations are made in connection with the conversion a3 the indebtedness if any owed by controlled to distributing after internal distribution will not constitute stock_or_securities b3 no part of the consideration to be distributed by distributing in internal distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted c3 plr-132682-07 d3 the five years of financial information submitted on behalf of controlled through it separate_affiliated_group sag through sub is representative of its present operations and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted e3 following internal distribution distributing and the controlled sag will each continue the active_conduct of its business independently and with its separate employees or employees of the other members of its affiliated_group f3 internal distribution is carried out for the corporate business_purpose of facilitating external distribution the corporate business purposes of which include alleviating certain fit and focus problems that currently obstruct the optimal development and operation of both business a and business b internal distribution is motivated in whole or substantial part by this corporate business_purpose g3 internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h3 the total fair_market_value of the assets transferred by distributing to controlled in the conversion and contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange i3 the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the conversion and contribution each will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 j3 the liabilities assumed by controlled in the conversion and contribution and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred k3 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to internal distribution except for any indebtedness incurred in the ordinary course of business or pursuant to the transitional services asset z agreement fiscal assurances or the separation indemnification arrangements plr-132682-07 l3 immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transactions regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d m3 except for payments made in connection with transitional services during the transition_period and the asset z agreement payments made in connection with all continuing transactions if any between distributing and controlled or controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length n3 for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of internal distribution o3 for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution p3 internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation q3 no two parties to internal distribution are investment companies as defined in sec_368 and iv r3 immediately after internal distribution either if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or controlled and plr-132682-07 distributing will not be a disqualified_investment_corporation within the meaning of sec_355 the following representations are made in connection with external distribution a4 the indebtedness if any owed by controlled to distributing after external distribution will not constitute stock_or_securities b4 no part of the consideration to be distributed by distributing in external distribution will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c4 the five years of financial information submitted on behalf of the distributing sag through distributing is representative of its present operations and with regard to distributing sag there have been no substantial operational changes since the date of the last financial statements submitted d4 the five years of financial information submitted on behalf of the controlled sag is representative of its present operations and with regard to controlled sag there have been no substantial operational changes since the date of the last financial statements submitted e4 following external distribution the distributing sag and the controlled sag will each continue the active_conduct of its business independently and with its separate employees or employees of the other members of its affiliated_group f4 external distribution is carried out for the corporate business_purpose of alleviating certain fit and focus problems that currently obstruct the optimal development and operation of both business a and business b external distribution is motivated in whole or substantial part by this corporate business_purpose g4 external distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h4 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to external distribution except for any indebtedness incurred in the ordinary course of business or pursuant to the transitional services separation indemnification arrangements or the fiscal assurances i4 immediately before external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transactions regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 2's excess_loss_account plr-132682-07 with respect to the stock of controlled if any will be included in income immediately before external distribution see sec_1_1502-19 j4 except for payments made for transitional services during the transition_period payments made in connection with all continuing transactions if any between distributing and controlled or controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length k4 for purposes of sec_355 immediately after external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of external distribution l4 for purposes of sec_355 immediately after external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of external distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of external distribution m4 external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation n4 the payment of cash in lieu of fractional shares of controlled if any is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional shares is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of controlled shares distributed to the shareholders in external distribution o4 immediately after external distribution either no person will hold a or greater interest within the meaning of sec_355 in controlled or distributing if any person holds a or greater interest within the meaning of sec_355 in plr-132682-07 any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or controlled and distributing will not be a disqualified_investment_corporation within the meaning of sec_355 the following representations are made in connection with contribution and internal distribution a5 the indebtedness if any owed by controlled to distributing after internal distribution will not constitute stock_or_securities b5 no part of the consideration to be distributed by distributing in internal distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c5 the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted d5 the five years of financial information submitted on behalf of the controlled sag is representative of its present operations and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted e5 following internal distribution distributing and the controlled sag will each continue the active_conduct of its business independently and with its separate employees or employees of the other members of its affiliated_group f5 internal distribution is carried out for the corporate business_purpose of facilitating external distribution the corporate business purposes of which include alleviating certain fit and focus problems that currently obstruct the optimal development and operation of both business a and business c internal distribution is motivated in whole or substantial part by this corporate business_purpose g5 internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h5 the total fair_market_value of the assets transferred by distributing to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by plr-132682-07 distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange i5 the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in contribution each will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 j5 the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred k5 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to internal distribution except for any indebtedness incurred in the ordinary course or pursuant to the transitional services asset z agreement or the separation indemnification arrangements l5 immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transactions regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d m5 except for payments made for transitional services during the transition_period and the asset z agreement all payments made in connection with all continuing transactions if any between distributing and controlled or controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length n5 for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of internal distribution o5 for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution plr-132682-07 p5 internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation q5 no two parties to internal distribution are investment companies as defined in sec_368 and iv r5 immediately after internal distribution either if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or controlled and distributing will not be a disqualified_investment_corporation within the meaning of sec_355 external distribution the following representations are made in connection with contribution and a6 the indebtedness if any owed by controlled to distributing after external distribution will not constitute stock_or_securities b6 no part of the consideration to be distributed by distributing in external distribution will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c6 the five years of financial information submitted on behalf of the distributing sag is representative of its present operations and with regard to the distributing sag there have been no substantial operational changes since the date of the last financial statements submitted d6 the five years of financial information submitted on behalf of the controlled sag is representative of its present operations and with regard to the controlled sag there have been no substantial operational changes since the date of the last financial statements submitted e6 following external distribution the distributing sag and the controlled sag will each continue the active_conduct of its business independently and with its separate employees or employees of the other members of its affiliated_group f6 external distribution is carried out for the following corporate business purposes alleviating certain fit and focus problems that currently obstruct the optimal development and operation of both business a and business c external distribution is motivated in whole or substantial part by this corporate business_purpose plr-132682-07 g6 external distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h6 the total fair_market_value of the assets transferred by distributing to controlled in contribution will exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange b the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange i6 the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in contribution each will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 j6 the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred k6 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to external distribution except for any indebtedness incurred in the ordinary course or pursuant to the transitional services or separation indemnification arrangements l6 immediately before external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transactions regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 2's excess_loss_account with respect to the stock of controlled if any will be included in income immediately before external distribution see sec_1_1502-19 m6 except for payments made for transitional services during the transition_period payments made in connection with all continuing transactions if any between distributing and controlled or controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length n6 for purposes of sec_355 immediately after external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was plr-132682-07 acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of external distribution o6 for purposes of sec_355 immediately after external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of external distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of external distribution p6 external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation q6 no two parties to external distribution are investment companies as defined in sec_368 and iv r6 the payment of cash in lieu of fractional shares of controlled if any is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional shares is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of controlled shares distributed to the shareholders in external distribution s6 immediately after external distribution either no person will hold a or greater interest within the meaning of sec_355 in controlled or distributing if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or controlled and distributing will not be a disqualified_investment_corporation within the meaning of sec_355 rulings based solely on the information submitted and the representations set forth above we rule as follows regarding contribution plr-132682-07 distributing will have no gain_or_loss with regard to contribution sec_351 and sec_357 no gain_or_loss will be recognized by sub on the receipt of assets from distributing as a result of the exchange in contribution sec_1032 the basis of the sub stock to be constructively received by distributing will be the same as the basis of the assets transferred by distributing to sub decreased by the sum of the liabilities assumed by sub sec_358 and sec_358 the basis of the assets received by sub will be the same as the basis of the assets in the hands of distributing immediately prior to contribution sec_362 the holding_period of the assets transferred to sub will include the holding_period of such assets in the hands of distributing sec_1223 the holding_period of the stock to be constructively received by distributing will include the holding_period of the assets that were transferred to sub provided that the assets were held as capital assets on the date of contribution sec_1223 forth above we rule as follows regarding contribution based solely on the information submitted and the representations set sec_351 distributing will have no gain_or_loss with regard to contribution no gain_or_loss will be recognized by distributing on the receipt of assets from distributing as a result of the exchange in contribution sec_1032 the basis of the distributing stock to be constructively received by distributing will be the same as the basis of the assets transferred by distributing to distributing decreased by the sum of the liabilities assumed by distributing sec_358 and sec_358 the basis of the assets received by distributing will be the same as the basis of the assets in the hands of distributing immediately prior to contribution sec_362 the holding_period of the assets transferred to distributing will include the holding_period of such assets in the hands of distributing sec_1223 the holding_period of the stock to be constructively received by distributing will include the holding_period of the assets that were transferred to distributing provided that the assets were held as capital assets on the date of contribution sec_1223 plr-132682-07 above we rule as follows regarding the conversion contribution and internal distribution based solely on the information submitted and the representations set forth the conversion and contribution followed by internal distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the conversion or contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the conversion or contribution sec_1032 distributing will not recognize any gain_or_loss on internal distribution sec_361 distributing will not recognize any gain_or_loss and will not include any amount in income upon its receipt of the stock of controlled sec_355 the holding_period of the controlled stock received by distributing will include the holding_period of the distributing stock with respect to which internal distribution is made provided that such distributing stock is held as a capital_asset on the date of internal distribution sec_1223 controlled 1's basis in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before the conversion and contribution sec_362 controlled 1's holding_period in each asset received from distributing in the conversion and contribution will include the period during which distributing held that asset sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 based solely on the information submitted and the representations set forth above we rule as follows regarding external distribution shareholders of distributing will not recognize any gain_or_loss and will not include any amount in income upon receipt of the stock of controlled pursuant to external distribution sec_355 distributing will not recognize any gain_or_loss on external distribution sec_355 plr-132682-07 the aggregate basis of the distributing the controlled and the controlled stock see ruling below held by shareholders of distributing after external distribution and external distribution will be the same as the basis in the distributing stock held by shareholders of distributing immediately prior to the distributions allocated in proportion to the fair market values of the distributing the controlled and the controlled stock in accordance with sec_1_358-2 the holding_period of the controlled common_stock received by shareholders of distributing will include the holding_period of distributing common_stock with respect to which the controlled common_stock is distributed provided that such distributing common_stock is held as a capital_asset on the date of external distribution sec_1223 if cash in lieu of a fractional share of controlled common_stock is received by a shareholder the shareholder will have gain_or_loss measured by the difference between the basis of the fractional share as allocated thereto as determined in ruling above and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional share will be held as a capital_asset on the date of external distribution sec_1221 and sec_1222 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1 b payments made by distributing to controlled or by controlled to distributing that i have arisen or will arise for a taxable_period ending on or before the date of external distribution or for a taxable_period beginning before and ending after the date of external distribution and ii will not become fixed and ascertainable until after external distribution will be treated as occurring between distributing and controlled immediately before external distribution rev_rul 1983_1_cb_84 344_us_6 above we rule as follows regarding contribution and internal distribution based solely on the information submitted and the representations set forth contribution followed by internal distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on contribution sec_1032 plr-132682-07 distributing will not recognize any gain_or_loss on internal distribution sec_361 distributing will not recognize any gain_or_loss and will not include any amount in income upon its receipt of the stock of controlled sec_355 the holding_period of the controlled stock will include the holding_period of the distributing stock with respect to which the distribution of the controlled stock is made provided that the distributing stock is held as a capital_asset on the date of internal distribution sec_1223 controlled 2's basis in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 controlled 2's holding_period in each asset received from distributing in contribution will include the period during which distributing held that asset sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 above we rule as follows regarding contribution and external distribution based solely on the information submitted and the representations set forth contribution followed by external distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on contribution sec_1032 shareholders of distributing will not recognize any gain_or_loss and will not include any amount in income upon receipt of the stock of controlled pursuant to external distribution sec_355 distributing will not recognize any gain_or_loss on external distribution sec_361 the aggregate basis of the distributing the controlled and the controlled stock see ruling above held by shareholders of distributing after external distribution will be the same as the basis in the distributing stock held by shareholders of distributing immediately prior to the distributions allocated in plr-132682-07 proportion to the fair market values of the distributing the controlled and the controlled stock in accordance with sec_1_358-2 the holding_period of the controlled common_stock received by shareholders of distributing will include the holding_period of distributing common_stock with respect to which the controlled common_stock is distributed provided that such distributing common_stock is held as a capital_asset on the date of external distribution sec_1223 controlled 2's basis in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 controlled 2's holding_period in each asset received from distributing in contribution will include the period during which distributing held that asset sec_1223 if cash in lieu of a fractional share of controlled common_stock is received by a shareholder the shareholder will have gain_or_loss measured by the difference between the basis of the fractional share as allocated thereto as determined in ruling above and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional share will be held as a capital_asset on the date of external distribution sec_1221 and sec_1222 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1 a payments made by distributing to controlled or by controlled to distributing that i have arisen or will arise for a taxable_period ending on or before the date of external distribution or for a taxable_period beginning before and ending after the date of external distribution and ii will not become fixed and ascertainable until after external distribution will be treated as occurring between distributing and controlled immediately before external distribution rev_rul 1983_1_cb_84 344_us_6 caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular we express no opinion regarding plr-132682-07 i whether the internal distributions and external distributions will satisfy the business_purpose requirement of sec_1_355-2 ii whether the internal distributions and external distributions are being used principally as a device for the distribution of the earnings_and_profits of distributing distributing controlled or controlled see sec_355 and sec_1_355-2 iii whether the internal distributions and external distributions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing distributing controlled or controlled see sec_355 and sec_1_355-7 iv whether the liquidation of sub in step ii and of sub in step xv will qualify under sec_332 and sec_337 v the tax consequences of the liquidation of the partnership in step i vi the tax consequences of any payments made in connection with the transitional services and vii the tax consequences of the fiscal assurances procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely plr-132682-07 in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your taxpayer's authorized representatives cc _richard k passales_______ richard k passales senior counsel branch office of associate chief_counsel corporate
